Citation Nr: 1418609	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  10-08 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to October 4, 2007, for the award of a 10 percent rating for service-connected osteoporosis of the right wrist with cuneiform fusion to the hamate corporal (also referred to herein as 'right wrist disability').  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Counsel




INTRODUCTION

The Veteran served on active duty from January 1976 to November 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted a 10 percent disability rating for osteoporosis of the right wrist with cuneiform fusion to the hamate corporal effective October 4, 2007.  The Veteran perfected an appeal as to the propriety of the effective date assigned for the 10 percent rating for such disability.

By way of background, the Veteran filed a claim for an increased rating for her service-connected right wrist disability that was received by VA on October 4, 2007.  In a January 2008 rating decision, the RO granted a 10 percent disability rating for the disability, effective October 4, 2007.  Following the addition of new evidence to the claims file, the RO issued another rating decision in June 2008 and continued the 10 percent disability rating.  In July 2008, the Veteran indicated her disagreement with the effective date assigned for the 10 percent rating.  In March 2009, the RO issued a rating decision denying an earlier effective date and continued the 10 percent disability rating.  In May 2009, the Veteran submitted a second notice of disagreement as to the assigned effective date.  In December 2009, the RO issued a statement of the case on such issue and, in February 2010, the Veteran perfected her appeal.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of the Veteran's representative's April 2014 Appellate Brief Presentation, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  



FINDINGS OF FACT

1.  The Veteran filed a claim for an increased rating for her right wrist disability 
 that was received by VA on October 4, 2007.  

2.  Prior to October 4, 2007, the Veteran's service-connected right wrist disability 
was not productive of dorsiflexion less than 15 degrees, palmar flexion limited in line with forearm, or ankylosis; as such, it was not factually ascertainable that the criteria for a 10 percent rating had been met.


CONCLUSION OF LAW

The criteria for an effective date prior to October 4, 2007, for the assignment of a 10 percent disability rating for the Veteran's right wrist disability have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

In the instant case, the Board observes that the Veteran has appealed the propriety of the assigned effective date for the 10 percent rating assigned to her right wrist disability from the award of the increased rating.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, 
§ 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for an increased rating for her service-connected right wrist disability was granted and an effective date was assigned in the January 2008 rating decision on appeal. Therefore, as the Veteran has appealed with respect to the initially assigned effective date for her 10 percent rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Next, VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent 

treatment records and providing an examination when necessary. 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service reports of VA and private treatment, and VA examination reports.   Moreover, the Veteran's statements in support of the claim are of record. The Board has carefully reviewed such statements and testimony and concludes no available outstanding evidence has been identified.   The Board notes that in October 2008, the Veteran submitted a VA Form 21-4142, in which she identified her private medical providers.  However, the Veteran only provided contact information regarding one of her noted treatment providers and indicated that records from the other treatment providers were unavailable.  The records from the identified treatment provider, Dr. G. Bevels, were obtained in May 2008.  VA also requested additional records, twice (in November 2008 and December 2008), from Dr. Bevels following the submission of the October 2008 VA Form 21-4142, but did not receive any additional records from that medical provider.  However, in January 2009 the Veteran submitted copies of her available private medical records, including from Dr. Bevel.  As such, there is no indication that additional treatment records are outstanding or that further action to obtain records is necessary.

Additionally, the Veteran was afforded a VA examination in November 2007 to evaluate the severity of her service-connected right wrist disability. The VA examination was adequate because, as discussed below, they were based upon consideration of the Veteran's pertinent medical history, her lay assertions and current complaints, and because it provided detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claim.

II.  Analysis

The Veteran is seeking an effective date prior to October 4, 2007, for the grant of a 10 percent rating for her service-connected right wrist disability.  She essentially asserts that the effective date should be May 1, 1983, the date her disability rating for the right wrist had been reduced from 10 percent to noncompensable.  

The law pertaining to the effective date of a VA claim for increase in disability mandates that, unless specifically provided otherwise, the effective date for the increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Specifically, the effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within one year from such date, otherwise, date of receipt of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  If the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of claim. In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase. See generally Harper v. Brown, 10 Vet. App. 125 (1997).

Following notification of an initial review and adverse determination by the RO, a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final.  38 U.S.C.A. § 7105.
	
Applicable regulations provide that, if new and material evidence was received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "New and material evidence" under 38 C.F.R. 
§ 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young at 468.

Initially, the Board notes that the RO granted service connection for the Veteran's right wrist disability and assigned an initial 10 percent disability rating in a January 1980 rating decision.  In a January 1983 rating decision, the RO reduced the disability rating for the right wrist disability from 10 percent to noncompensable (0 percent), effective May 1, 1989.  A February 1983 letter informed the Veteran of this decision.  She did not file a notice of disagreement or submit new and material evidence within one year of the rating decision that assigned a reduced (noncompensable) rating.  

In June 1992, the Veteran requested an increased rating for the right wrist disability.  
In a January 1993 rating decision, the RO denied an increased rating and notified her of that decision in February 1993.   Again, she did not file a notice of disagreement or submit new and material evidence (or any evidence) within one year of the rating decision.  

In sum, the Veteran did not submit a notice of disagreement within one year of notice of the January 1993 RO rating decision.  Moreover, new and material evidence was not received within one year of this decision and, in turn, the provisions of 38 C.F.R. § 3.156(b) are not applicable.  Accordingly, that decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Following the final January 1993 rating decision, there is no indication in the record of any intent to file a claim for an increased disability evaluation for service-connected right wrist disability until October 4, 2007, the date VA received her current claim.  In fact, the claims file does not contain any additional submissions from the date of the February 1993 communication until the Veteran filed her current claim filed on October 4, 2007.  

Indeed, the Veteran has not asserted that she filed a claim prior to October 4, 2007, other than those claims that were previously discussed as already finally adjudicated.  

In this regard, the Board has considered the provisions of 38 C.F.R. § 3.157(b), which state that, once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of (1) a report of examination or  hospitalization by VA or uniformed services, (2) evidence from a private physician or layman, or (3) reports and records from State and other institutions will be accepted as an informal claim for increased benefits or an informal claim to reopen.

However, in the instant case, a report of examination or hospitalization by VA or uniformed services, evidence from a private physician or layman, or reports and records from State and other institutions were not received in the time period between the issuance of the January 1993 rating decision and the receipt of the October 2007 claim.

Therefore, the Board finds that VA first received the Veteran's claim for an increased rating for her right wrist disability on October 4, 2007.  The general rule, as provided at 38 C.F.R. § 3.400(o)(l), is that the effective date of the award of an increased evaluation is the date of the Veteran's claim, October 4, 2007, or the date entitlement is shown, whichever is later. 

Accordingly, the focus of the Board's review becomes whether it is factually ascertainable that the Veteran experienced an increase in her service-connected right wrist disability during the year prior to October 4, 2007 to warrant a higher rating.  See Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992); see also Harper v. Brown, 10 Vet. App. 125, 126 (1997) (38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where the increase precedes the claim (provided also that the claim is received within one year after the increase)). In making this determination, the Board will review the entirety of the evidence of record. See Hazan v. Gober, 10 Vet. App. 511 (1997); Swanson v. West, 12 Vet. App. 442 (1999).

As such, although the Veteran contends that an effective date of May 1, 1983 is warranted, such an effective date is not possible as it would be well over a year prior to October 4, 2007 (the date she filed her most recent increased rating claim and her current effective date).  

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The RO rated the Veteran's service-connected right wrist disability under Diagnostic Code 5013 for osteoporosis, with joint manifestations, which is then rated on limitation of motion of affected parts, as for degenerative arthritis.  Pursuant to Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

The affected part in this case is the Veteran's right wrist. Under Diagnostic Code 5003, when the limitation of motion of the specific joint involved is not compensably disabling under the appropriate diagnostic codes, a rating of 10 percent is assignable for each major joint or group of minor joints affected by limitation of motion. See id.; see also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) (painful motion of a major joint caused by arthritis is deemed to be limited motion and entitled to a minimum 10 percent rating even though there is no actual limitation).

The rating criteria further provides that, in the absence of limitation of motion, the disability is to be rated as follows: with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  However, Note (2) states that ratings based on x-ray finding will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive. As the Veteran's right wrist disability is rated under Diagnostic Code 5013, the above provisions are not applicable and that disability will only be evaluated based on limitation of motion.

Under Diagnostic Code 5215, for limitation of motion of the wrist, a 10 percent disability rating is assigned with dorsiflexion (extension) less than 15 degrees or palmar flexion limited in line with forearm or palmar flexion that is limited in line with the forearm. The Board observes that the 10 percent rating is the maximum rating provided under Diagnostic Code 5215.  

Under 5214, for ankylosis of the wrist, a 30 percent disability evaluation is warranted when there is favorable ankylosis in 20 to 30 degrees dorsiflexion in the major wrist. A higher 40 percent disability evaluation is contemplated for ankylosis of the major wrist in any other position, except favorable.  A 50 percent rating is assigned for ankylosis of the major wrist when ankylosis is unfavorable, in any degree of palmar flexion, or with ulnar or radial deviation. 

The Board notes that ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (27th ed. 1988) at 91).  See also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, NOTE (5) (defining ankylosis as fixation of a joint in a particular position).  

In the present case, however, there are no pertinent private or VA medical records associated with the claims file from the year prior to October 4, 2007.   Although there are some private medical records, by Dr. G. Bevels, for this time period, none of those records document complaints of, or treatment for, the right wrist.  As such, there is no medical evidence of record from which the Board could find that it was factually ascertainable that the Veteran's service-connected disability had increased in severity in the year prior to the date of claim (October 4, 2007 effective date).

The Board notes, however, that a November 2007 VA examiner found that the Veteran's right wrist range of motion included zero to 60 degrees of palmar flexion (with pain at 20 degrees) and zero to 60 degrees of dorsiflexion (with pain at 50 degrees), with no additional limitation of motion on repetitive use.  Also, in a February 2008 VA medical record, the VA medical provider found that the Veteran had a history of nonservice-connected carpal tunnel syndrome.  

The only evidence of record pertaining to the year prior to the date of claim consists of lay statements from the Veteran and her friends and co-workers, which were not submitted until after October 4, 2007.  The Board has carefully reviewed and considered these statements regarding the severity of her right wrist.  In this regard, the statement providers are competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  The lay statements in regards to the wrist, however, generally related to observances of pain and use of a wrist brace.  In her August 2008 statement, the Veteran complained of being unable to life heavy objects, stiffness and pain radiating from the wrist to the fingers.  However, the actual medical records relating to the wrist (both prior to and after October 4, 2007) show that the Veteran does not have a compensable level of limitation of motion under Diagnostic Code 5215 or ankylosis warranting a rating under Diagnostic Code 5214.  In other words, the medical evidence of record does not show that the Veteran meets the minimum criteria for a 10 percent disability rating either prior to or from October 4, 2007 based on her limitation of motion.  

The competent medical evidence offering detailed, specific and specialized determinations pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay statements simply do not show that it was factually ascertainable that the criteria for a 10 percent rating were met prior to the October 4, 2007 effective date.

Therefore, absent any evidence beyond the lay reports of observed pain and the Veteran's general assertions of that her right wrist disability warranted a 10 percent disability rating prior to October 4, 2007, the Board finds that it was not factually ascertainable that her service-connected disability had increased in severity prior to such date.  

In conclusion, based on the analysis above, an effective date prior to October 4, 2007, for a 10 percent disability rating for service-connected right wrist disability, is not warranted.  In denying an earlier effective date, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

An effective date prior to October 4, 2007, for the award of a 10 percent rating for service-connected osteoporosis of the right wrist with cuneiform fusion to the hamate corporal is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


